                               S DISTR
                            ATE       IC
                          ST            T
                      D
                                                              Susan Y. Soong
                                               CO
                 E
               IT




                                                 UR
             UN




                                                   T
             N O RT




                                                       NI A




08/26/2019                                                                     Alfred Amistoso
                                                   OR
                HE




                                               IF




                      N                            L
                      R




                          DI                   A
                               S T RI T O   FC
                                     C
